Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 03/03/2021 have been fully considered and are persuasive. Claims have been amended to overcome the rejection under 35 U.S.C. 112(b), and this rejection is withdrawn. The Terminal Disclaimer filed 03/03/2021 has been approved, rendering moot the previous double patenting rejection, which is withdrawn.
The reasons for allowance are the same as those detailed in the Conclusion section of the Office action (Non-Final Rejection) filed 12/03/2020. In summary, the closest prior art reference is Hwang (KR 10-1578442). However Hwang fails to teach or fairly suggest a laminating apparatus having stoppers with the instantly claimed configuration (claims 1 and 3) or a first jig having a flat surface with four curved surfaces disposed on the sides of a flat surface (claim 11). The prior art fails to teach or fairly suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARSON GROSS/Primary Examiner, Art Unit 1746